
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.4


May 21, 2004

Harry C. Hagerty III
c/o Caesars Entertainment, Inc.
3930 Howard Hughes Parkway
Las Vegas, NV 89109

Re:Separation Agreement and General Release

        This letter agreement ("Separation Agreement") confirms our
understanding and agreement with respect to your separation from Caesars
Entertainment, Inc. (formerly known as Park Place Entertainment Corporation)
("CE" or the "Company"):

        1.     Your last day of employment and your authority to act as our
representative will be effective as of May 12, 2004 ("Termination Date"). After
the Termination Date, you will cooperate with the Company as reasonably required
until May 31, 2004 to assist in the transition of your duties.

        2.     The Company will: (1) pay your base salary until May 31, 2004;
(2) reimburse you for any un-reimbursed business expenses in accordance with
Company policy; and (3) pay you a lump sum payment of $28,846.15, less usual
payroll deductions, representing any unused vacation that has accrued as of your
Termination Date.

        3.     You will receive the following payments and benefits if you
execute this Separation Agreement and the General Release, which is attached as
Schedule 1, and do not revoke the General Release within the time period
described therein:

a.A lump sum payment of $716,056.00, less usual payroll deductions, paid as of
the date following the effective date of the un-revoked General Release;

b.A lump sum payment of $588,750.00, less usual payroll deductions, paid as of
the date following the effective date of the un-revoked General Release;

c.A lump sum payment of $312,329.00, less usual payroll deductions, reflecting
the Annual Bonus Amount, as that term is defined in your March 14, 2002,
Employment Agreement with the Company ("Employment Agreement"), paid as of the
date following the effective date of the un-revoked General Release;

d.Continuation of your health and dental benefits at the same level of coverage
you received as of your Termination Date, through February 28, 2005 (your
coverage, however, may be continued, at your own expense, beyond February 25,
2005, in accordance with the Consolidated Omnibus Budget Reconciliation Act
(COBRA));

e.With regard to the convertible securities offering set forth in the letter
agreement between the Company and Deutsche Bank Securities Inc. ("DBSI"), dated
March 18, 2004 ("DBSI Agreement"), the Company will request that DBSI consent to
a waiver of the restrictions on your ability to dispose of shares of "Common
Stock" or to enter into any "Hedging Transaction" during the "Lock-up Period" as
those terms are defined in the DBSI Agreement; provided, however, that the
decision to grant the waiver will be at the sole discretion of DBSI, and the
Company does not guarantee that such consent will be obtained from DBSI;

f.You may retain the laptop that was issued to you by the Company, provided
that: (1) you remove and do not retain any Company confidential or proprietary
programs, software, data and/or information contained on the laptop; and (2) you
provide the Company, if it so desires, with access to the computer to verify
that you have done so;

g.The Company shall permit you to use the TPC Summerlin Golf Club for a period
of twelve months following the Termination Date, provided you pay any dues and
fees associated therewith; and

--------------------------------------------------------------------------------



h.The Company will allow you to remove your personal belongings from your
office, and ensure that a Company representative is present, at a mutually
agreeable time and date; provided that the mutually agreeable date is no later
than May 31, 2004.

        Unless otherwise provided in this Separation Agreement, the benefit
plans, by COBRA or by other law, your right to participate in any of CE's
benefit plans shall cease as of your Termination Date. In addition, there shall
not be further vesting of stock options or SRU's, but those vested as of the
date of this Separation Agreement (which are set forth in the attached
Schedule 2) shall be governed exclusively by the terms of the applicable plans.
You agree that this Separation Agreement provides you with valuable
consideration in excess of that to which you are otherwise entitled, and that
you will not seek any further payments from CE other than benefits to which you
were entitled prior to the Termination Date.

        4.     You covenant that you will fully comply with your obligations
under your Judgment for Divorce Nisi and make any and all payments to your
ex-spouse Lisa Griffin Hagerty f/k/a/ Mary Elisabeth Hagerty required as a
result of the payments and benefits provided to you herein.

        5.     You acknowledge and reaffirm that you are bound by:
(a) subparagraph 6A(1) of your Employment Agreement for a period of six
(6) months from the Termination Date; (b) subparagraph 6A(2) and (3) of the
Employment Agreement for a period of twelve (12) months from the Termination
Date; and (c) subparagraph 6A(4) for a period of five (5) years from the
Termination Date.

        6.     The Company will issue a press release regarding your separation
and will consult with you regarding the substance and content of the press
release.

        7.     This Separation Agreement, the General Release, and Paragraphs 6,
9, 10, 11, 12, 13, 14, and 15 of the Employment Agreement (collectively referred
to as the "Separation Agreement and General Release") constitute the complete
agreement between you and CE, and supersedes any and all oral or written
agreements or representations, express or implied, with respect to the subject
matter of this Agreement. The Separation Agreement and General Release may only
be modified or amended by a writing signed by you and Executive Vice President,
Human Resources, West and Midsouth of CE, or his designee.

        8.     The provisions of this Separation Agreement and General Release
are severable, and if any one or more provisions may be determined to be illegal
or otherwise enforceable, in whole or in part, the remaining provisions, and any
partially unenforceable provision to the extent enforceable, shall nevertheless
be binding and enforceable.

--------------------------------------------------------------------------------



        9.     By signing below, you indicate that you have carefully read and
understood the terms of the Separation Agreement and General Release, and that
you enter into the Separation Agreement and General Release knowingly,
voluntarily and of your own free will. You understand the terms and significance
of the Separation Agreement and General Release, and intend to abide by their
provisions without exception.

    Very truly yours,
 
 
/s/  STEVEN F. BELL      

--------------------------------------------------------------------------------

Steve Bell
Executive Vice President
Human Resources, West and Midsouth
Agreed and Accepted:
 
 
/s/  HARRY C. HAGERTY III      

--------------------------------------------------------------------------------

Harry C. Hagerty III
 
 
May 25, 2004

--------------------------------------------------------------------------------

Date
 
       
WITNESSED:
 
 
/s/  STEVEN F. BELL      

--------------------------------------------------------------------------------


 
 

STATE OF NEVADA
COUNTY OF CLARK                                        ss.

        I CERTIFY that on May 25, 2004, Harry C. Hagerty III personally came
before me and acknowledged under oath, to my satisfaction, that he is named in
and personally signed this document; and signed, sealed and delivered this
document as his act and deed.

    /s/  JUDITH K. SCHAFFER      

--------------------------------------------------------------------------------

Notary Public

--------------------------------------------------------------------------------




Schedule 2


Stock Options and SRUs Vested As Of The Termination Date

Harry Hagerty

1.125,000 shares at $10.640 granted pursuant to the Notice of Stock Options and
Option Agreement, effective March 25, 2002 (Option Number 00001551);

2.18,750 shares at $7.145 granted pursuant to the Notice of Stock Options and
Option Agreement, effective March 25, 2003 (Option Number 00001933); and

3.12,800 SRU's at $7.145 granted pursuant to the Park Place Entertainment
Corporation Supplemental Retention Plan, effective March 25, 2003 (Option Number
00001934)

Lisa Hagerty

1.75,000 shares at $10.640 granted pursuant to the Notice of Stock Options and
Option Agreement, effective March 25, 2002 (Option Number 00001947);

2.6,250 shares at $7.145 granted pursuant to the Notice of Stock Options and
Option Agreement, effective March 25, 2003 (Option Number 00001948);

3.3,200 SRU's at $7.145 granted pursuant to the Park Place Entertainment
Corporation Supplemental Retention Plan, effective March 25, 2003 (Option Number
00001949)


Schedule 1


GENERAL RELEASE

        1.     I, Harry C. Hagerty III, for and in consideration of certain
payments to be made and the benefits to be provided to me under Section 8 of my
Employment Agreement dated as of March 14, 2002 (the "Employment Agreement")
with Park Place Entertainment Corporation (now known as Caesars
Entertainment, Inc.) (the "Company"), and as specifically set forth under the
Separation Agreement, dated May 21, 2004 (the "Separation Agreement"), and
conditioned upon such payments and provisions, do hereby REMISE, RELEASE, AND
FOREVER DISCHARGE the Company and each of its subsidiaries and affiliates, their
officers, directors, shareholders, partners, employees and agents, their
respective successors and assigns, heirs, executors and administrators
(hereinafter collectively included within the term the "Company"), acting in any
capacity whatsoever, of and from any and all manner of actions and causes of
actions, suits, debts, claims and demands whatsoever in law or in equity, which
I ever had, now have, or hereafter may have, or which my heirs, executors or
administrators hereafter may have, by reason of any matter, cause or thing
whatsoever from the beginning of my employment with the Company to the effective
date of this General Release, including matters arising from or relating in any
way to my employment relationship and the termination of my employment
relationship with the Company, including but not limited to, any claims which
have been asserted, could have been asserted, or could be asserted now or in the
future under any federal, state or local laws, including any claims under the
Age Discrimination in Employment Act ("ADEA"), 29 U.S.C. §621 et seq., the
Americans with Disabilities Act ("ADA"), 42 U.S.C. § 2000e et seq., Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 2000 et seq., the Sarbanes-Oxley Act
of 2002, 18 U.S.C. § 1514A, the New Jersey Law Against Discrimination, N.J.S.A.
§ 10:5-1 et seq., the Nevada anti-discrimination statutes, N.R.S. §§
613.310-435, and the New Jersey Conscientious Employee Protection Act, N.J.S.A.
§ 34:19-1 et seq., any contracts between the Company and me and any common law
claims now or hereafter recognized and all claims for counsel fees and costs;
provided, however, that this General Release shall not apply to any entitlements
under the terms of the Separation Agreement or under any other plans or programs
of the Company in which I participated and under which I have accrued and become
entitled to a benefit.

--------------------------------------------------------------------------------




        2.     Subject to the limitations of paragraph 1 above, I expressly
waive all rights afforded by any statute that expressly limits the effect of a
release with respect to unknown claims. I understand the significance of this
release of unknown claims and the waiver of statutory protection against a
release of unknown claims which provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

        3.     I hereby agree and recognize that my employment by the Company
was permanently and irrevocably severed on May 12, 2004, and the Company has no
obligation, contractual or otherwise to me to hire, rehire or re-employ me in
the future. I acknowledge that the terms of the Separation Agreement provide me
with payments and benefits which are in addition to any amounts to which I
otherwise would have been entitled.

        4.     I hereby agree and acknowledge that the payments and benefits
provided by the Company are to bring about an amicable resolution of my
employment arrangements and are not to be construed as an admission of any
violation of any federal, state or local statute or regulation, or of any duty
owed by the Company and that this General Release is made voluntarily to provide
an amicable resolution of my employment relationship with the Company and the
termination of my employment under the Employment Agreement.

        5.     I hereby certify that I have read the terms of this General
Release, that I have been advised by the Company to discuss it with my attorney,
and that I understand its terms and effects. I acknowledge, further, that I am
executing this General Release of my own volition with a full understanding of
its terms and effects and with the intention of releasing all claims recited
herein in exchange for the consideration described in the Separation Agreement,
which I acknowledge is adequate and satisfactory to me. None of the above-named
parties, nor their agents, representatives, or attorneys have made any
representations to me concerning the terms or effects of this General Release
other than those contained herein.

        6.     I hereby acknowledge that I have been informed that I have the
right to consider this General Release for a period of 21 days prior to
execution, although I may sign it sooner if I desire. I also understand that I
have the right to revoke this General Release for a period of seven days
following execution by giving written notice to the Company at 3930 Howard
Hughes Parkway, Las Vegas, NV 89101, Attention: General Counsel. If I do not
exercise this right during the seven-day revocation period, this General Release
shall become effective on the eighth day following execution. If I exercise this
right during the seven-day revocation period, the Separation Agreement and this
General Release shall be null and void.

        Intending to be legally bound hereby, I execute the foregoing General
Release this 25th day of May, 2004.

      /s/  STEVEN F. BELL      

--------------------------------------------------------------------------------

Witness   /s/  HARRY C. HAGERTY III      

--------------------------------------------------------------------------------

Harry C. Hagerty III

STATE OF NEVADA
COUNTY OF CLARK                                        ss.

        I certify that on May 25, 2004, Harry C. Hagerty III personally came
before me and acknowledged under oath, to my satisfaction, that he is named in
and personally signed this document; and signed, sealed and delivered this
document as his act and deed.

      /s/  JUDITH K. SCHAFFER      

--------------------------------------------------------------------------------

Notary Public    

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.4



Schedule 2
Schedule 1
